Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections are withdrawn.

Claim Rejections - 35 USC § 112
The rejections under 112(a) are withdrawn in light of the amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with idiomatic errors and/or language that is not typical to the technology. Examiner encourages Applicant to review the language for idiomatic concerns. For the purpose of examination Examiner has interpreted limitations in line with a system as shown in FIG. 1.
Examiner further notes that the term “op cache pipeline” is generally unclear and appears to, based on a search, be a term of art limited to Applicant. For instance a google search produced only a few results. Examiner has interpreted the term to mean a load or group of operations for the cache but clarification would be appreciated in the claims. Based on conversations in an interview this appears to be distinct from an instruction cache in that it occurs after the decode stages.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotra et al., US Pub No 2020/0285466 (herein Kotra).
As to claim 1, Kotra teaches: A method (FIG. 2, Abstract) comprising: 
in response to receiving a first branch prediction at a processor: 
selecting a first op cache pipeline of a plurality of op cache pipelines of the processor ([0025] “Decode unit 220 terminates a current group of micro-operations and creates a new group of micro-operations when a termination condition is reached for the current group of micro-operations… a termination condition is reached if the instruction being decoded is a predicted taken branch” The decode unit will create [select] a new group [pipeline] of micro-operations to load into the cache when the current group [pipeline] is terminated, e.g. with a branch prediction. As there is at least a current and new group, there are multiple groups [pipelines]), wherein selecting the first op cache pipeline further comprises selecting the first op cache pipeline based on operation flow criteria associated with the plurality of op cache pipelines (FIG. 5 shows the flow diagram [flow criteria] to fill the micro-op cache and control access), wherein the operation flow criteria specify selecting the first op cache pipeline based on a quality of service level (FIG. 5 describes how to manage existing groups of operations [threads]. Further details are discussed in relation to FIG. 6. As these maintain existing groups, they are a quality of service in improving fetch mechanics for the processor and control how instructions are dispatched [selecting]); and 
providing a first set of operations associated with the first branch prediction to a dispatch stage of the processor via the selected first op cache pipeline (FIG. 2 Micro-op cache 235 outputs to Dispatch Unit 240 as per [0022]).
As to claim 3, Kotra teaches: The method of claim 3, wherein the operation flow criteria includes a quality of service associated with at least one thread executing at the processor (FIG. 5 describes how to manage existing groups of operations [threads]. Further details are discussed in relation to FIG. 6. As these maintain existing groups, they are a quality of service in improving fetch mechanics for the processor).
As to claim 4, Kotra teaches: The method of claim 3, wherein the operation flow criteria indicates which thread of a plurality of executing threads is to be assigned to the plurality of op cache pipelines for each of a plurality of time slices ([0032] a prediction window is a number of bytes to be executed, thus an amount of time for execution).
As to claim 5, Kotra teaches: The method of claim 3, wherein the operation flow criteria include a number of prediction windows provided to the first op cache pipeline prior to the selecting ([0032]).
As to claim 6, Kotra teaches: The method of claim 5, wherein the operation flow criteria include a minimum number of prediction windows expected to be provided to each of the plurality of op cache pipelines ([0032] at least one prediction window would be expected).
As to claim 7, Kotra teaches: The method of claim 5, wherein the operation flow criteria include a maximum number of prediction windows expected to be provided to each of the plurality of op cache pipelines ([0032] the maximum number of windows would be based on the cache size based on FIG. 5 and 6 eviction mechanisms).
As to claim 8, Kotra teaches: The method of claim 1, wherein each of the plurality of op cache pipelines includes a different read port of an op cache of the processor (FIG. 2 path 236 is for the micro-op cache, different than the path for other memory, e.g. path 212B).
As to claim 9, Kotra teaches: The method of claim 1, further comprising: determining the first set of operations based upon a first operation and a last operation indicated by the first branch prediction; and reordering the first set of operations after the first set of operations are generated, the reordering based on a program sequence identified at the processor (FIG. 2, [0025]).
As to claim 10, Kotra teaches: The method of claim 1, wherein selecting the first op cache pipeline further comprises selecting the first op cache pipeline based on the first branch prediction ([0025]).
As to claim 21, Kotra teaches: The method of claim 1, wherein the op cache pipelines provide decoded instructions to op cache entries (FIG. 2 The various execution units and the micro-op cache are all after the decode unit 220, thus they are decoded instructions).
As to claim 11, the claim contains similar limitations to claim 8 and is rejected for the same reasons mutatis mutandis.
As to claims 12-19, these claims are the system claims corresponding to method claims 1, 2, and 5-8 and are rejected for the same reasons mutatis mutandis. Kotra further teaches: a branch predictor ([0020] branch prediction unit), a dispatch queue (FIG. 2 Queue 245), a control module (FIG. 2 Decoder Unit 220, see also Control Unit 230), a first amount of operations, a second amount of operations (FIG. 5 each current/new group have a number of operations [instructions], thus at least a first and second amount), and prediction windows provided to the first op cache pipeline prior to the selecting ([0032] this happens before the cache is loaded).
As to claim 20, Kotra teaches: The processor of claim 12, further comprising: a reorder module to reorder the operations provided via the first op cache pipeline, the reordering based on a program sequence identified at the processor (FIG. 2 Queue 245).

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
With respect to the indication that "the term 'op cache pipeline' is generally unclear and appears to, based on a search, be a term of art limited to the Applicant," the Applicant notes that an "applicant is entitled to be their own lexicographer" (MPEP 2111).
This argument is not persuasive. The concern here is not that the term ‘op cache pipeline’ is being used outside of their plain and ordinary meaning, rather it’s that the term is unclear. Even assuming arguendo, that the issue is about Applicant being their own lexicographer, the MPEP makes it clear that Applicant “must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess” (MPEP 2111). The specification lacks a clear definition for the term. In general one is left to make assumptions based on general context in the specification as what an ‘op cache pipeline’ is, e.g. in comparison to an ‘op cache’ or a ‘pipeline’, but the term is unclear and the claims are indefinite as a result.
Additionally, the Applicant respectfully submits that one of ordinary skill in the art, after reading the Applicant's application in its entirety, would readily understand the meaning of an "instruction cache pipeline," and, accordingly, would readily understand the meaning of an "op cache pipeline" as being similar to an instruction cache pipeline but used for storing operations previously decoded from executing instructions (see, e.g., paragraph [0008] of the Applicant's specification).
Examiner respectfully disagrees. This is not necessarily the interpretation one would walk away with from the body of the specification. If Applicant this is the intended understanding however, Examiner would request that the claims be amended to clarify this such that there would be no question as to claim interpretation. While claim 21 has been added it does not make things as clear as Applicant has noted above and is not part of the independent claims even assuming arguendo, that it was as clear.
Kotra fails to fairly teach or suggest any quality of service level, let alone "wherein the operation flow criteria specify selecting the first op cache pipeline based on a quality of service level" or "selecting one of a plurality of op cache pipelines of the processor based on the branch prediction and a quality of service level." Accordingly, claims 1, 11, and 12 are patentably distinct from Kotra.
Examiner respectfully disagrees. As noted in the rejection Kotra teaches managing existing groups of operations [threads] (FIG. 5 and FIG. 6). As these maintain existing groups, they are a quality of service in improving fetch mechanics for the processor and control how instructions are dispatched.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183